DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 6 is directed towards an alternative embodiment where the pre-coating film is a carbon film (that is ashed to remove it), however, applicant has amended claim 1, from which these claims depend, to require that the pre-coating film instead be a silicon oxide film, which is taught to be a distinct embodiment from the carbon film.  As a result, these claims now require that the silicon oxide film be an ashable carbon film that is removed by oxidizing, which is a mixture of embodiments that applicant does not have support for (and the mixture of embodiments would require that oxidizing the layer both deposit 
Claim 7 depends upon claim 6 and thus incorporates it new matter.
Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, due to the amendments to claim 1, claim 6 now requires a silicon oxide film that is also carbon based and ashable through exposure to oxygen.  There is no support for this mixed character embodiment in the specification so it is unclear how to perform the process.  As a result, it is unclear what the metes and bounds of the claims are or what is intended by the limitations, precluding examination with prior art.  The examiner believes applicant intended to cancel these claims.
Claim 7 depends upon claim 6, thus incorporating its indefiniteness.
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8-9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 7232492) in view of Tada (US 5942282) in view of Nakamura (US 20170087606) in view of Lau (US 8118946) in view of Sreekala (US 20140272184).
Won is directed towards a method for operating a processing chamber that includes cleaning the parts of the chamber.  As shown in figure 2, it teaches performing a cyclical process which forms a pre-coating film (stress relief layer) in step 306 and when chamber cleaning is not yet needed, this is followed by a deposited film forming step that includes placing a substrate into the processing chamber that has the precoating layer in step 300 followed by a deposited film forming step 302.  When cleaning is indicated as being needed (step 308) after 310 (col 4, lines 50-65). Won further teaches that the cleaning step is needed because it teaches that the process is performed such that it increases the stress in the coatings on the surface of the chamber component to such an extent that it cracks into particles which eventually peel off from the chamber components (col 4 line 59 through col 5, line 31).  While Won teaches that the precoating layer helps delay when the peeling stage occurs, it does not completely stop it or cracking, and so cleaning is eventually required to remove those cracked layers (col 5, lines 43-50).
The cleaning process comprises a precoating film removal step by supplying it with a removing gas in the processing chamber (in situ) which causes the material to be etched off through all the layers, including through the cracks in them and thus remove the precoating film and the depositing film from the component surface, thus cleaning it (col 3, lines 15-38).
Won does not specifically teach that the chamber contains a susceptor to hold the substrate, it only teaches placing the substrate in the chamber.  However, Tada is also directed towards processes for depositing precoating on chamber components and depositing films on substrates held in that chamber (abstract), however, it further teaches that the substrates are placed in the chamber by specifically placing them on susceptors which have been supplied with the precoatings (abstract) and which has the same issue of coatings deposited on the susceptor being naturally cracked by the steps of repeatedly depositing films during operation of the process (col 1, lines 50-56).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to hold the substrates of Won on a susceptor which has been placed in the chamber and coated with the precoating in order to reduce (but not eliminate) the cracking of the deposited film on the susceptor due to repeated depositions because, susceptors were a chamber component known to the art to be useful in performing the substrate holding step and are also in need of such coatings and doing so would produce no more than predictable results.

However, Tada also teaches a process for cleaning a susceptor in a processing chamber, however, its exemplified process, a pre-coating film forming step of placing the susceptor in the processing chamber and forming a pre-coating film on a surface of the susceptor is performed a single time then a plurality of deposited film forming steps (e.g. individually coating 15-25 wafers) are performed until cleaning is determined to be required, at which point, the cleaning process is performed (col 6, lines 26-50).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to instead perform a single precoating film forming step followed by a plurality of deposited film forming steps before performing the cleaning process because it was another known order of process steps for precoating chambers to protect them during processing and doing so would produce no more than predictable results, such as reducing the costs and time of precoating since there are fewer precoating layers would be deposited.  
Won does not explicitly teach performing a cracking step after the deposited film forming steps.
Nakamura is also directed towards cleaning deposited films that are formed during a deposition process on the interior of a process chamber [0005-0006], it specifically teaches depositing the material at vacuum pressures [0054-0058] and then using an etching gas to remove deposits formed on the processing chamber components in order to avoid them from delaminating and flaking off from the components [0077-0078].  However, it further teaches that by repeatedly performing a step of increasing the internal pressure of the chamber will impact the deposits to crack the deposits on the chamber walls in order to enhance etching of the deposits during the cleaning process [0088-0089].

Won does not particularly teach additional cleaning steps after its gas cleaning process.
Lau is similarly directed towards processes of cleaning deposits/residues off of chamber components (abstract).  As shown in figure 4, it similarly teaches first etching the deposits with an etching gas, but it further teaches that the chamber may not be sufficiently clean after a single etching gas process, and so it teaches performing additional cleaning steps in order to remove additional residues, such as an additional gas etching process (col 7, lines 50-55) and subsequent wet cleaning processes with appropriate solutions (col 8, line 53 through col 9, line 2).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform additional cleaning steps after the vacuum cleaning process of Won in order to remove additional residues and thus have a cleaner chamber.
Furthermore, Lau specifically teaches hydrofluoric acid solutions bath (immersing the susceptor in the cleaning solution) cleaning processes as known and effective wet cleaning treatments to remove residues from the chamber components (col 2, lines 48-55).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further perform a cleaning process with a subsequent hydrofluoric acid solution  immersion step in the process of Won, since Lau teaches additional wet cleaning steps used to remove additional residues from such processes and hydrofluoric acid solution baths being specifically known solutions to clean such chamber components and doing so would produce no more than predictable results.

Sreekala is also directed towards precoating (seasoning) chamber components to reduce the formation of particles (abstract)[0007-0009].  However, it teaches different materials that can effectively operate as the precoating layer for this function, including silicon oxide [0040] and SiON (which is also a silicon oxide) [0046].  It further teaches that the thicknesses of such seasoning films (which determines their thickness) can vary and it exemplifies making a silicon oxide seasoning layer that is 100-600nm thick [0042] with a second silicon oxide layer on top of it that is 200-400nm thick [0044-0046], for a total silicon oxide thickness of 300-1000nm thick.  Either the first, the second, or the combination of these silicon oxide layer each have thicknesses that overlap with the claimed thickness.  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  
It further teaches depositing these silicon oxide films by supplying a silicon containing gas, such as monosilane (SiH4)(claim 14) [0040].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit silicon oxides of about 300nm thick as the precoating layer to reduce amount of particles formed during the process of Won, by supplying a silicon containing gas, such as SiH4, because it was an alternative known pre-coating material taught to be effective for that purpose and doing so would produce no more than predictable results(claim 1).
Claims 2 and 9: Won teaches that it prefers for the pre-coating film to have a higher etch rate than the deposited film (col 3, lines 15-38), thus the pre-coating film will be etched before the deposited film, and so will be expected to be removed at least partly due to the removal of the pre-coating film layers.
Claims 6 and 7: Won exemplifies that the precoating can be a carbon based film when the deposited film is HfO2 dielectric, which can be considered a high K dielectric material (col 3, lines 20-33).  It further teaches that the etching gas can be O2 which would cause the etching process to be reasonably considered an ashing process (col 3, lines 14-19).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a carbon based precoating layer with a high K dielectric layer as the deposited film and to remove it by in an ashing process by a film removing gas made from oxygen, since those were taught to be suitable options for the process. 
Claim 8: Won does not specifically teach increasing the pressure of the chamber from a vacuum level to atmospheric pressure in order to effect cracking of the deposited film.
As discussed above, Nakamura is also directed towards cleaning deposited films that are formed during a deposition process on the interior of a process chamber [0005-0006], it specifically teaches depositing the material at vacuum pressures [0054-0058] and then using an etching gas to remove deposits formed on the processing chamber components in order to avoid them from delaminating and flaking off from the components [0077-0078].  However, it further teaches that by repeatedly performing a step of increasing the internal pressure of the chamber will impact the deposits to crack the deposits on the chamber walls in order to enhance etching of the deposits during the cleaning process [0088-0089].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the deposition at vacuum pressures and to increase the pressure of the chamber in order to crack the deposits on the processing chamber components in order to enhance the etching and thus the cleaning process.
Regarding the requirement that the pressure increase be up to atmospheric pressure, the change in pressure causes the impact for cracking, so the increase in the pressure is a result effective variable for the degree of impact, higher pressures would produce greater impact and cracking than lower pressure increases.
(claim 8).
Claim 13: Won teaches that the cleaning process is performed when it is considered to be required to be performed (col 4, lines 55-59).  It teaches that the film thickness is an important parameter for this because when the thickness becomes too great, the films will start peeling, and cleaning is performed to avoid that problem (col 1, lines 39-52).  Nakamura further teaches that cleaning is performed when the deposited film thickness reaches a predetermined amount that is less than the thickness at which the delamination will occur [0077].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the cleaning process (with the crack generation step) after the deposited film reaches a predetermined thickness because that was taught to be an important parameter that was known to be used to determine when cleaning should occur and doing so would produce no more than predictable results.















Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 7232492) in view of Tada (US 5942282) in view of Nakamura (US 20170087606) in view of Lau (US 8118946), in view of Sreekala (US 20140272184), further in view of Li (US 20050214455).
Claim 3: Won teaches that the deposited film can be different dielectrics, such as HfO2 or Al2O3, which can be considered a high K dielectric materials (col 3, lines 20-25).  It provides some exemplary precoating materials, however, it does not specifically teach SiO2 as a precoating for the chamber components to reduce the amount of particles formed from the cracking deposited layers. Sreekala teaches silicon oxide as a precoating material, but does not specifically teach depositing SiO2
Li is also directed towards precoating (seasoning) chamber components to reduce the formation of particles from subsequently deposited layers cracking [0001].  However, it teaches several different materials that can effectively operate as the precoating layer for this function, including SiO2 [0020-0022]. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use SiO2 as the precoating layer to reduce amount of particles formed during the process of Won because it was an alternative known pre-coating material taught to be effective for that purpose and doing so would produce no more than predictable results (claim 3).
Claims 4-5: Won teaches that the precoating film removing gas can be ClF3, which is a fluorine cleaning gas (col 3, lines 14-20).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won (US 7232492) in view of Tada (US 5942282) in view of Nakamura (US 20170087606) in view of Lau .
Claim 10: Won does not specifically teach further using a vacuum cleaner while the chamber is open to atmospheric pressure to further remove particles.  However, as discussed for claim 1, the prior art (e.g. in Lau) teaches performing additional cleaning steps in order to remove additional residues to improve the cleanliness, such as an additional gas etching process (col 7, lines 50-55) followed by subsequent wet cleaning processes with appropriate solutions (col 8, line 53 through col 9, line 2).  It would have been obvious to a person of ordinary skill in the art at the time of invention to perform additional cleaning steps after the vacuum cleaning process of Won in order to remove additional residues and thus have a cleaner chamber.  Won in view of Tada in view of Lau does not specifically teach using a vacuum to suck out particle residues when the chamber is open to atmosphere.
However, Minami is also directed towards cleaning the build-up of material which forms as a byproduct from depositing films on substrates from the surfaces of semiconductor manufacturing systems, and which it teaches forms particles.  It teaches that wet cleaning is conventionally used for part of this cleaning [0009-0014].  However, it teaches that in order to more easily eliminate those particle byproducts from the chamber surfaces [0015-0016], it teaches a step of opening the chamber to outside atmosphere and using a vacuum (the additional higher power exhaust section) to aid in sucking the particles from the surfaces of the chamber [0020]. The strong air currents produced by opening the vacuum chamber to the atmosphere creates turbulence that effectively remove the deposited particles [0046-0047].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further remove the deposited film residues by opening the processing chamber to atmosphere and using a vacuum cleaner (exhaust section), as taught by Minami, to suck the deposited film residues from the chamber because it was a specifically known additional cleaning technique taught by the prior art to further ease the removal of these particles from the (claim 10).
Claim 11: Minami further teaches that its vacuum cleaning process helps reduce the required frequency of wet cleaning steps on the chamber components, so the vacuuming step is designed to occur before some subsequent wet cleaning process [0017].
Additionally, MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results."
Response to Arguments
Applicant's arguments filed 02-26-2021 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
The new claim limitations have been considered above in view of the Sreekala reference, which teaches depositing silicon oxide films at applicant’s claimed thicknesses in order to act as the precoating layer to reduce particle generation.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOEL G HORNING/            Primary Examiner, Art Unit 1712